EXHIBIT 10.2

 

CONVERSION AGREEMENT

 

THIS CONVERSION AGREEMENT (this “Agreement”) is made and entered into as of June
24, 2015 (the “Effective Date”), by and between REAL GOODS SOLAR, INC., a
Colorado corporation (“Issuer”), and RIVERSIDE FUND III, L.P., a limited
partnership formed in the State of Delaware (“Noteholder”). Issuer and
Noteholder are sometimes each referred to herein as a “Party” and collectively
as the “Parties.”

 

RECITALS

 

A.          Pursuant to the Shareholders Agreement, dated as of December 19,
2011, among Issuer, Riverside Renewable Energy Investments, LLC, a Delaware
limited liability company and wholly owned subsidiary of the Noteholder
(“Riverside”), and Gaiam, Inc., a Colorado corporation, Riverside agreed to make
a cash advance to the Issuer in an amount of up to $3,150,000.

 

B.          On May 4, 2012, Issuer issued a Promissory Note to Noteholder in the
original principal amount of $3,000,000 (as amended and restated on March 27,
2013, May 21, 2013, August 18, 2014 and March 16, 2015, the “$3 Million Note”).

 

C.           On June 20, 2012, Issuer issued a Promissory Note to Noteholder in
the original principal amount of $150,000 (as amended and restated on March 27,
2013, May 21, 2013, August 18, 2014 and March 16, 2015, the “$150,000 Note”, and
together with the $3 Million Note, the “Notes”).

 

D.           The Parties acknowledge and agree that as of the Effective Date,
the aggregate outstanding principal and accrued interest under the Notes is
equal to $4,238,030.42 (the “Convertible Balance”).

 

E.           The Parties agree that the Notes shall be converted into shares of
the Issuer’s Class A common stock, par value $0.0001 per share (the “Common
Stock”), as repayment in full for the Convertible Balance (the “Conversion”).
Accordingly, on the Effective Date and upon the Conversion, there will be no
amounts of principal or interest due under the Notes.

 

AGREEMENT 

 

NOW, THEREFORE, in accordance with the Recitals set forth above and for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties covenant and agree as follows: 

 

1.           Conversion.

 

(a)          Recitals. The Recitals set forth above are hereby incorporated by
reference into this Agreement and made a part hereof.

 

(b)          Conversion and Satisfaction of the Convertible Balance. The Parties
hereby agree that the Notes shall be convertible, and at closing of the
Conversion shall be converted into Common Stock at a conversion price of $3.29
per share, the closing price of the Common Stock on the date of this Agreement,
in full satisfaction of the repayment of the Convertible Balance. At the closing
of the Conversion, (i) the Notes shall be converted into shares of Common Stock,
(ii) the Convertible Balance shall be deemed paid in full, and (iii) the Issuer
shall issue to Noteholder 1,288,156 shares of Common Stock. The closing of the
Conversion shall take place on the business day on which all of the conditions
set forth in Section 9 hereof are satisfied or at such other time as the parties
may agree (the “Closing Date”). 

 

 

 

 

(c)          Maximum Percentage and Obligation to Deliver Capacity Shares.
Notwithstanding anything herein to the contrary, the Issuer shall not issue any
shares of Common Stock to Noteholder if such issuance would result in Noteholder
and its affiliate as a group holding shares of Common Stock in excess of 19.99%
(the “Maximum Percentage”) of the Issuer’s Common Stock outstanding immediately
after giving effect to the Conversion unless and until the Issuer obtains the
Shareholder Approval (as defined in Section 7). In lieu of issuing any shares of
Common Stock in excess of the Maximum Percentage (the “Capacity Shares”) to
Noteholder, the Issuer hereby agrees to issue the Capacity Shares to the
Noteholder upon the Noteholder’s request at such time when the Noteholder holds
less than the Maximum Percentage, or at any time after the Issuer obtains the
Shareholder Approval. At such time or times after the Closing Date, the
Noteholder may deliver a written notice to the Issuer in the form attached
hereto as Exhibit A (a “Capacity Notice”) of Noteholder’s election to receive
all or any portion of the Capacity Shares. Execution and delivery of a Capacity
Notice with respect to less than all of the Capacity Shares shall have the
effect of lowering the number of Capacity Shares still available to Noteholder
under this Agreement, if any, by the number of Capacity Shares set forth on the
Capacity Notice. On or before the first trading day following the date on which
the Issuer has received a Capacity Notice, the Issuer shall transmit by
facsimile an acknowledgment of confirmation of receipt of the Capacity Notice to
Noteholder. The Issuer shall cause the Transfer Agent to issue to Noteholder in
book entry form with the Transfer Agent the aggregate number of Capacity Shares
to which the Noteholder is entitled pursuant to the Capacity Notice within three
business days after the Issuer’s receipt of a Capacity Notice. Neither
Noteholder nor its affiliates shall have any right to vote any Capacity Shares
or receive any economic benefit thereof until such time as the Capacity Shares
are actually issued to the Noteholder or its designee in accordance with the
terms of this Agreement.

 

2.           Transferability of the Shares; Registration; Lock-Up.

 

(a)          Noteholder understands and acknowledges that the Common Stock has
not been registered under the Securities Act of 1933, as amended (the
“Securities Act”), or the securities laws of any state. Noteholder agrees that
the Common Stock may not be sold, offered for sale, transferred, pledged,
hypothecated or otherwise disposed of except in compliance with the Securities
Act and applicable state securities laws. Noteholder understands that any sale,
transfer, pledge, hypothecation or other disposition of the Common Stock may
require, in some states, specific approval by the appropriate governmental
agency or commission of such states.

 



2

 

 

(b)          Issuer hereby agrees to prepare and file, with the Securities and
Exchange Commission (the “Commission”) a registration statement on Form S-3 (or,
if Form S-3 is not then available to the Issuer, on such form of registration
statement as is then available) (the “Registration Statement”) within 45 days
following the Effective Date, covering the Common Stock, together with the other
shares of the Issuer’s Common Stock held by Noteholder and its affiliates prior
to the date of Closing Date. Issuer shall use commercially reasonable efforts to
cause such Registration Statement to be declared effective no later than 120
days following the Effective Date. Notwithstanding anything to the contrary
contained in this Section 2, if the Issuer receives written comments from the
Commission which either (i) requires the Issuer to limit the number of
securities which may be included to a number which is less than the number
sought to be included as filed with the Commission or (ii) requires the Issuer
to either exclude certain securities held by Noteholder or its affiliates or
deem Noteholder or any such affiliates to be underwriters with respect to
securities they seek to include in such Registration Statement, then the Issuer
may, following not less than three Trading Days prior written notice to the
Noteholder (y) remove from the Registration Statement such securities (the “Cut
Back Shares”) and/or (z) agree to such restrictions and limitations on the
registration and resale of such securities, in each case as the Commission may
require in order for the Commission to allow such Registration Statement to
become effective.

 

(c)          Noteholder hereby agrees to enter into a Lock-up Agreement in
substantially the form that was entered into in February of 2015, in connection
with any offering of the Issuer’s securities that is consummated within forty
five (45) days after the Conversion.

 

3.           Representations and Warranties of Issuer.

 

(a)          The Issuer has the requisite corporate power and authority to enter
into and to consummate the transactions contemplated by the Agreement and
otherwise to carry out its obligations thereunder. The execution and delivery of
each of the Agreement by the Issuer and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Issuer and no further action is required by the Issuer
in connection therewith. This Agreement has been duly executed by the Issuer
and, when delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of the Issuer enforceable against the Issuer in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

 

(b)          The execution, delivery and performance of this Agreement by the
Issuer and the consummation by the Issuer of the transactions contemplated
hereby do not and will not (i) conflict with or violate any provision of the
Issuer’s articles of incorporation or bylaws, or (ii) after complying with
NASDAQ Rule 5250(e)(2), conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any agreement, credit facility,
debt or other instrument (evidencing an Issuer debt or otherwise) or other
understanding to which the Issuer is a party or by which any property or asset
of the Issuer is bound or affected, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Issuer is subject, or by which
any property or asset of the Issuer is bound or affected; such as would not,
individually or in the aggregate, have or reasonably be expected to result in a
material adverse effect.

 

3

 

 

(c)          The Issuer is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any United States court or other federal, state, local or
other governmental authority or other person in connection with the execution,
delivery and performance by the Issuer of this Agreement, other than (i) the
filing with the Commission of one or more Registration Statements in accordance
with the requirements herein, (ii) filings required by state securities laws,
(iii) the filing of a Notice of Sale of Securities on Form D with the Commission
under Regulation D of the Securities Act, if relying thereon, (iv) the notice
required under NASDAQ Rule 5250(e)(2), and (v) those that have been made or
obtained prior to the date of this Agreement.

 

(d)          The shares of Common Stock have been duly authorized and, when
issued and paid for in accordance with this Agreement, will be duly and validly
issued, fully paid and nonassessable, free and clear of any and all liens,
encumbrances, pledges, hypothecations, security interests or charges of any
kind, whether voluntarily or otherwise (collectively, “Liens”).

 

4.           Representations and Warranties of Noteholder. Noteholder hereby
represents and warrants to Issuer that:

 

(a)          The Noteholder has the requisite corporate power and authority to
enter into and to consummate the transactions contemplated by the Agreement and
otherwise to carry out its obligations thereunder. The execution and delivery of
each of the Agreement by the Noteholder and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Noteholder and no further action is required by the
Noteholder in connection therewith. This Agreement has been duly executed by the
Noteholder and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Noteholder enforceable
against the Noteholder in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

(b)          Noteholder has good and valid title to the Notes, free and clear of
any and all Liens, (i) the Notes are not subject to any right of any other
person or entity to acquire any interest in the Notes, and (ii) the Notes are
not subject to any restriction on transfer thereof except for under applicable
federal and state securities laws.

 

(c)          The shares of Common Stock are being acquired by Noteholder for its
own account and for investment purposes only and not with a view to any resale
or distribution thereof, in whole or in part, to others, and Noteholder is not
participating, directly or indirectly, in a distribution of such shares of
Common Stock and will not take, or cause to be taken, any action that would
cause Noteholder to be deemed an “underwriter” of such shares of Common Stock,
as defined in Section 2(11) of the Securities Act.

 



4

 

 

(d)          Noteholder has had an opportunity to ask questions of, and receive
satisfactory answers from, representatives of Issuer concerning the terms and
conditions pursuant to which the Conversion and the issuance of the shares of
Common Stock is being made and all material aspects of Issuer and its proposed
business, and any request for such information has been fully complied with to
the extent Issuer possesses such information or can acquire it without
unreasonable effort or expense.

 

(e)          Noteholder is an “accredited investor” within the meaning of Rule
501 of the Securities Act and Noteholder is able to bear the economic risk of
its entire investment in the Issuer’s Common Stock.

 

(f)          Noteholder understands that the shares of Common Stock have not
been registered under the Securities Act in reliance upon a specific exemption
therefrom, which exemption depends upon, among other things, the bona fide
nature of the Noteholder’s investment intent as expressed herein. Noteholder
understands that the shares of Common Stock must be held indefinitely unless
subsequently registered under the Securities Act and qualified under applicable
state securities laws, or unless exemption from such registration and
qualification are otherwise available. Noteholder is aware of the provisions of
Rule 144 promulgated under the Securities Act.

 

(g)          Noteholder is an investor who has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of an investment in Issuer based upon: (i) the information furnished to
Noteholder by Issuer; (ii) Noteholder’s personal knowledge of the business and
affairs of Issuer; (iii) the records, files, and plans of Issuer to all of which
Noteholder has had full access; (iv) such additional information as Noteholder
may have requested and has received from Issuer; and (v) the independent
inquiries and investigations undertaken by Noteholder.

 

(h)          No person has given any information or made any representation not
contained in any disclosure documents referred to above or otherwise provided to
Noteholder in writing by a person employed or authorized in writing by
Noteholder. Purchaser understands and agrees that any information or
representation not contained therein must not, and will not, be relied upon and
that nothing contained therein should be construed as legal or tax advice to
Noteholder.

 

(i)          No person has made any direct or indirect representation or
warranty of any kind to Noteholder with respect to the economic return which may
accrue to Noteholder. Noteholder has consulted with his own advisors with
respect to an investment in Issuer

 

(j)          Noteholder is duly authorized to execute this Agreement, and this
Agreement, when executed and delivered by Noteholder, will constitute a legal,
valid and binding obligation enforceable against Noteholder in accordance with
its terms, and the execution, delivery, and performance of this Agreement and
the consummation of the transactions contemplated hereby have been duly
authorized by all requisite corporate or other necessary action on the part of
Noteholder.

 



5

 

 

5.           Certificates; Restrictive Legends.

 

(a)          The shares of Common Stock will be issued in book entry form with
the Transfer Agent. If in the future, the shares of Common Stock are
certificated, the certificates representing such shares of Common Stock shall a
legend substantially in the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED
BY SUCH SECURITIES.

 

6.           Listing of Shares of Common Stock. The Issuer agrees, (i) if the
Issuer applies to have the Common Stock traded on any Trading Market other than
the Trading Market on which the Common Stock is traded as of the date of this
Agreement, it will include in such application the shares of Common Stock, and
will take such other action as is necessary or desirable to cause the shares of
Common Stock to be listed on such other Trading Market as promptly as possible,
and (ii) it will take all action reasonably necessary to continue the listing
and trading of its Common Stock on a Trading Market and will comply in all
material respects with the Issuer’s reporting, filing and other obligations
under the bylaws or rules of the Trading Market.

 

(a)          “Trading Market” means whichever of the New York Stock Exchange,
the NYSE MKT, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or the OTC Bulletin Board on which the Common Stock is
listed or quoted for trading on the date in question.

 

7.           Shareholder Approval. The Issuer shall include in its proxy
statement for its next annual meeting of shareholders, a proposal for the
Issuer’s shareholders to approve, in connection with the Conversion and pursuant
to Nasdaq Rule 5635(b), the issuance of shares of Common Stock to Noteholder
and/or its affiliates in excess of 20% of the outstanding shares of the Common
Stock or voting power, where such ownership or voting power would be the largest
ownership position in the Issuer (the “Shareholder Approval”). Notwithstanding
the forgoing, if all shares of Common Stock issuable under this Agreement have
been issued in compliance with Nasdaq Rule 5635(b) no such proposal will be
required.

 

8.           Conditions Precedent to Closing. The obligation of the parties to
close the transactions contemplated hereby shall be subject to the fulfillment
and satisfaction, prior to or at the closing, of the following conditions, or
the waiver thereof by the applicable party:

 

(a)          Representations and Warranties. The representations and warranties
of the parties shall be true and correct in all material respects as of the date
when made and as of the Closing Date as though originally made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct in all material respect as of such specific
date).

 



6

 

 

(b)          Fairness Opinion. The Issuer shall have received from WestPark
Capital, Inc. a fairness opinion with respect to the Conversion in a form
reasonably acceptable to the Issuer.

 

(c)          Transfer Agent Instructions. The Issuer shall have provided
instructions to the Transfer Agent to deliver the shares of Common Stock to the
Noteholder.

 

(d)          No Injunction. No injunction or restraining order shall be in
effect which forbids or enjoins the consummation of the transactions
contemplated by this Agreement, no litigation for such purpose shall be pending
or threatened, and no law shall have been enacted which prohibits, restricts or
delays the consummation of the transactions contemplated hereby.

 

(e)          Approvals. Any governmental agency or third party approvals,
consents, or waivers necessary for consummation of the transactions contemplated
by this Agreement shall have been obtained in form and substance satisfactory to
Issuer.

 

9.           Modification. Neither this Agreement nor any provisions hereof
shall be waived, modified, discharged or terminated except by an instrument in
writing signed by the party against whom any such waiver, modification,
discharge or termination is sought.

 

10.         Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Colorado without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Colorado or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Colorado.

 

11.         Counterparts. This Agreement may be executed in counterparts, each
of which (or any combination of which) when signed by all of the Parties shall
be deemed an original, but all of which when taken together shall constitute one
agreement.

 

12.         Facsimile or Electronic Mail. Executed copies hereof may be
delivered by facsimile or electronic mail and upon receipt shall be deemed
originals and binding upon the Parties, and actual originals shall be promptly
delivered thereafter.

 

13.         Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision(s) shall be excluded
from this Agreement and the balance of the Agreement shall be interpreted as if
such provision(s) were so excluded and shall be enforceable in accordance with
its terms.

 

14.         Entire Agreement. This Agreement constitutes the entire agreement
and understanding of the Parties with respect to the subject matter hereof and
supersedes any and all prior negotiations, correspondence, agreements,
understandings duties or obligations between the Parties with respect to the
subject matter hereof.

 



7

 

 

15.         Further Assurances. From and after the Effective Date, upon the
request of a Party, the other Party shall execute and deliver such instruments,
documents or other writings as may be reasonably necessary or desirable to
confirm and carry out and to effectuate fully the intent and purposes of this
Agreement.

 

16.         Participation in Preparation. This Agreement is the result of the
joint efforts of the Parties, and each provision hereof has been subject to the
mutual consultation, negotiation and agreement of the Parties and there shall be
no construction against any party based on any presumption of that Party’s
involvement in the drafting thereof.

 

[Remainder of this page intentionally left blank]

 

8

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
Effective Date.



        NOTEHOLDER:         RIVERSIDE FUND III, L.P.         By: Riverside
Partners III, L.P., its general partner         By Riverside Partners III, LLC,
its general partner         By:   /s/ David Belluck   Name: David Belluck  
Title: Manager         ISSUER:         REAL GOODS SOLAR, INC.,   a Colorado
corporation         By:   /s/ Dennis Lacey     Dennis Lacey     Chief Executive
Officer



 

 

 

 

EXHIBIT A

 

CAPACITY NOTICE

 

TO BE EXECUTED BY THE HOLDER TO RECEIVE CAPACITY SHARES  

 

REAL GOODS SOLAR, INC.

 

The undersigned holder hereby exercises the right to receive _________________
of the shares of Class A Common Stock, par value $0.0001 per share (“Capacity
Shares”) of Real Goods Solar, Inc., a Colorado corporation (the “Company”) and
hereby directs the Company to deliver to the undersigned such number of Capacity
Shares, in each case, in accordance with the terms of the Conversion Agreement,
dated as of June __, 2015, by and between the Company and Riverside Fund III,
L.P. 

 

Date: _______________ __, ______

      RIVERSIDE FUND III, L.P.       By:       Name:     Title:  

 

 

 

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Capacity Notice and hereby directs
Computershare Trust Company, N.A. to issue, deliver and transfer the above
indicated number of shares of Common Stock.



          COMPUTERSHARE TRUST COMPANY, N.A.       By:       Name:   Title:

 

 

 